DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-9, 12-15, 27-30 32, 38-39 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Suzuki (JP 59-137793, with a machine translation retrieved 10/19/2021 provided by the examiner).
Regarding claim 1, Suzuki discloses (Figure 7-8) a heat exchanger, comprising: a tube configured to direct a working fluid therethrough (refrigerant tube 5 receives a refrigerant ); and a fin (fin 1) comprising a plurality of openings (openings in the fin 1 at collars 2 for accommodating refrigerant tubes 5 as seen in figure 7) and a plurality of louvers (any of the openings at notches 8 in figure 7 and 8), wherein a first opening of the plurality of openings is configured to receive the tube, wherein a first louver and a second louver


    PNG
    media_image1.png
    741
    592
    media_image1.png
    Greyscale

Annotated figures 7 and 8 of Suzuki

Regarding claim 2, Suzuki  discloses the claim limitations of claim 1 above and Suzuki further discloses the tube (5) and the fin (1) are integrally formed as a single piece component (the tube 5 and fin 1 are attached and integrated to form the heat exchanger).
Regarding claim 8, Suzuki discloses the claim limitations of claim 1 above and Suzuki further discloses the plurality of louvers is a first plurality of louvers  (louvers at notches 8 extending form a bottom of the fin 1 as seen in figure 8) and the fin includes a  second plurality of louvers (louvers at notches 8 extending from a top side of the fins as seen in figure 7), wherein the first plurality of  louvers extends from a first side of the fin, and the second plurality of  louvers extends from a second side of the fin opposite to the first side (as seen in figure 7).
Regarding claim 9, Suzuki discloses (Figure 7-8) a heat exchanger, comprising: a fin (fin 1) comprising a plurality of openings (openings in the fin 1 at collars 2 for accommodating refrigerant tubes 5 as seen in figure 7) and a plurality of louvers formed in the fin (any of the openings at notches 8 in figure 7 and 8), wherein a first louver and a second louver of the plurality of louvers are positioned opposite one another about a first opening of the plurality of openings (notches 8 on either side of an opening for refrigerant tube 5 at collar 2 as seen in figure 7 and annotated figure 8), wherein the first louver and the second louver comprise louver openings oriented along a first axis and toward a center of the first opening (as seen in annotated figure 8, with the dotted line indicating the first axis), and wherein a third louver of the plurality of louvers comprises an additional louver opening oriented along a second axis extending at an oblique angle relative to the first axis and toward a second opening of the plurality of openings (as seen in annotated figure 8, with the dotted line indicating the first and second axes at oblique angles to one another), and a tube positioned within the first opening and configure to receive a flow of working fluid.
Regarding claim 12, Suzuki discloses the claim limitations of claim 9 above and Suzuki  further discloses the fin is a first fin (one of the stack of fins 1 seen in figure 7, such as for example the middle fin 1 in figure 7), and the heat exchanger includes a second fin positioned adjacent to the first fin ( a fin 1 adjacent to the middle fin 1 in figure 7) and having an additional opening, wherein the tube is positioned within the additional opening (the tubes 5 extend through the fins 1 at the collars/flanges 2 as seen in figure 7).
	Regarding claim 13, Suzuki discloses the claim limitations of claim 12 above and Suzuki further discloses a first flange extending about a perimeter of the opening and a second flange extending about an additional perimeter of the additional opening (the stack of collars 2 surrounding an individual tube 5 are composed of the first flange and the second flange at individual collars 2), wherein the first flange is configured to abut the second flange to form a tunnel extending through the first fin and the second fin in an assembled configuration of the heat exchanger (as seen in figure 7 where the collars/flanges 2 abut one another around an individual tube 5 and the collars/flanges 2 corm a tunnel for an individual tube 5).
	Regarding claim 14, Suzuki discloses the claim limitations of claim 13 above and Suzuki further discloses wherein the tunnel (within the stack of collars/flanges 2 for an individual tube 5) includes an interior surface (the surface of location holes 32 which contacts the outer circumference of pipe 20 per paragraph 0061), and an exterior surface of the  tube is configured to abut the interior surface (the exterior of the tube 5 contacts the interior of  the flanges/collars 2 as seen in  figure 7).
Regarding claim 15, Suzuki discloses the claim limitations of claim 9 above and Suzuki further discloses the each louver of the plurality of louvers (8) forms a fluid flow path that extends from a first surface of the fin to a second surface of the fin disposed opposite to the first surface (as seen in figure 7 with the airflow shown by arrows flowing from one surface of a fin 1 to the other through the louvers at notches 8).
Regarding claim 27, Suzuki discloses the claim limitations of claim 1 above and Suzuki further discloses wherein the first louver comprises an inclined portion (the central spine  of notch 8 joining the two sides of the notch which is inclined relative to the base as seen in figure 7 and 8) and a pair of side portions (the opposing sides of the notch 8 as seen in figure 7 and 8), wherein the inclined portion and the pair of side portions extend from a surface of the fin and define a first louver opening of the first louver (as seen in figure 7 and 8).
Regarding claim 28, Suzuki discloses the claim limitations of claim 27 above and Suzuki further discloses  a width dimension of the first louver opening extends between the pair of side portions of the first louver (as seen in figure 7 and 8 the width of the notch can extend form one side to the other of the notch), wherein a height dimension of the opening extends crosswise to the width dimension and between opposite sides of the opening (the height of the notch 8 above base at the planar regions of the fin 1 as seen in figure 7), and wherein the width dimension of the first louver opening spans across the height dimension of the opening (as seen in figure 7 and 8).
Regarding claim 29, Suzuki discloses the claim limitations of claim 1 above and Suzuki further discloses  the fin comprises a flange extending about a perimeter of the first opening (collars 2 form flanges about the refrigerant pipes 5), wherein the first louver comprises a first louver opening of the louver openings and the second louver comprises a second louver opening of the louver openings (the openings in the fin 1 at notches 8 indicated as the first and second louver in annotated figure 8 above), and wherein the fin comprises a planar surface extending from the first louver opening to the flange and from the second louver opening to the flange (fin 1 is planar as seen in figure 7 and 8, and the surface of the fin 1 is planar form the collars 2 surrounding the refrigerant tubes to the louvers at notches 8 surrounding an individual tube 5 as seen in figure 7).
	Regarding claim 30, Suzuki discloses the claim limitations of claim 29 above and Suzuki further discloses the first opening (at collar/flange 2) is formed in the planar surface (as seen in figure 7) .
 	Regarding Claim 32, Suzuki discloses (Figure 7-8) a heat exchanger for a heating, ventilation, and/or air conditioning (HVAC) system, comprising (the heat exchanger is in an air conditioner  per page 3, the paragraph immediately under the heading “Detailed Description” of the machine translation): a fin (fin 1) comprising an opening (an opening in the fin 1 at collars 2 for accommodating refrigerant tubes 5 as seen in figure 7) and a plurality of louvers ( any of the openings at notches 8 in figure 7 and 8)), wherein a first louver and a second louver of the plurality of louvers are positioned opposite one another about the opening ( notches 8 on either side of a refrigerant tube 5 as seen in figure 7 and annotated figure 8), wherein the first louver and the second louver comprise louver openings oriented toward a center of the opening (as seen in annotated figure 8), wherein the fin (1) comprises a flange extending about a perimeter of the opening (collars 2 form flanges about the refrigerant pipes 5), and wherein a surface of the fin extending from the louver openings to the flange is planar (fin 1 is planar as seen in figure 7 and 8, and the surface of the fin 1 is planar form the collars 2 surrounding the refrigerant tubes to the louvers at notches 8 surrounding an individual tube 5 as seen in figure 7); and a tube positioned within the opening and configured to receive a flow of working fluid (refrigerant tube 5 receives a refrigerant ).
Regarding claim 38, Suzuki discloses the claim limitations of claim 1 above and Suzuki further discloses the plurality of louvers (8) comprises a fourth louver (the notch/ louver 8 in the lower right of the notches/louvers surrounding the  tube 5 in the upper left of figure 8), wherein the fourth louver comprises a corresponding louver opening oriented along a third axis extending at an additional oblique angle relative to the first axis and the second axis and toward a third opening of the plurality of openings (drawing an axis form the fourth louver similarly to the axis drawn in annotated figure 8 for the first, second and third louvers in annotated figure 8 would lead to a third axis at oblique angles to the first and second axes in annotated figure 8 above).
Regarding claim 39, Suzuki discloses the claim limitations of claim 38 above and Suzuki further discloses the tube is a first tube extending through the first opening, wherein the heat exchanger comprises a second tube extending through the second opening and a third tube extending through the third opening (tubes 5 extend through each of the aligned collars/flanges 2 as seen in figure 7).
Regarding claim 41, Suzuki discloses the claim limitations of claim 30 above and Suzuki further discloses the second opening (at the second collar/flange 2 accommodating the second tube 5) is formed in the planar surface (as seen in figure 7).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 59-137793, with a machine translation retrieved 10/19/2021 provided by the examiner),  in view of Etienne et al. (US Patent Application Publication US 2018/0299209 A1).
Regarding claim 5, Suzuki discloses the claim limitations of claim 1 above, however Suzuki does not explicitly disclose the tube has an oblong cross-sectional profile. 
Etienne teaches a heat exchanger with a tube (2) that has an oblong cross sectional profile (seen in figure 1-2 and per paragraph 0030). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shape of the tubes of Suzuki to be oblong as taught by Etienne (per paragraph 0030) doing so would provide a heat exchange with a well-known alternative shape to round tubes suitable for used on a louvered heat exchanger fins as taught by Etienne.
Regarding claim 6, Suzuki discloses the claim limitations of claim 1 above and Suzuki further discloses the tube (5) is disposed within the first opening.
However Suzuki does not explicitly disclose any particular structure for securing the tube within the opening via an interference fit.
Etienne teaches a fin (4) that includes a flange (collar 6) extending about a perimeter of the opening (through holes 8 for tubes 2), and the flange (6) is engaged with the tube (2) via the interference fit (The collar 6 clamps the tubes 2 to the fins per paragraph 0029). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fins and openings of Suzuki to include clamping the tubes in the collars as taught by Etienne, which would create an interference fit. Doing so would provide a known structure for securing the fins to the tubes as recognized by Etienne (per paragraph 0029).
Regarding claim 7, Suzuki as modified discloses the claim limitations of claim 6 above and Etienne further discloses the fin (4) includes a flange (collar 6) extending about a perimeter of the first opening (through holes 8 for tubes 2), and the flange (6) is engaged with the tube (2) via the interference fit (The collar 6 clamps the tubes 2 to the fins per paragraph 0029). 
	Regarding claim 10, Suzuki discloses the claim limitations of claim 9 above, however Suzuki does not explicitly disclose the opening or the tube has an oblong cross-sectional profile that is configured to engage with the tube via an interference fit. 
Etienne discloses the opening for the tube (through holes 8 for tubes 2) has an oblong cross sectional profile (seen in figure 1-2 and per paragraph 0029) that is configured to engage with the tube via an interference fit (the collar 6 clamps the tubes 2 to the fins per paragraph 0029). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shape of the opening of Suzuki to be oblong as taught by Etienne (per paragraph 0030) doing so would provide a heat exchange with a well-known alternative shape to round tubes suitable for used on a louvered heat exchanger fins as taught by Etienne.
Claims 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 59-137793, with a machine translation retrieved 10/19/2021 provided by the examiner) in view of  Alahyari et al. (US Patent Application Publication US 2019/0107343 A1).
Regarding claim 37, Suzuki discloses the claim limitations of claim 32 above, however Suzuki does not disclose the tube and the fin are made of a polymeric material.
Alahyari teaches (Figures 1-3) a heat exchanger (heat exchanger 10), formed of a tube (one of tubes 14), a fin disposed about the tube (fin plates 12), an opening configured to receive the tube (an opening in plates 12 where tubes 14 extend through) wherein the tube (14) and the fin (20) are made of a polymeric material (tubes 14 and fins 12 are polymer per paragraph 0013).
It would have been obvious to one of ordinary skill in the art to have modified the heat exchanger of Suzuki to be made of polymer tubes and fins as taught by Alahyari doing so would provide a heat exchanger that is lighter than metallic heat exchangers as recognized by Alahyari (per paragraph 0002).
Regarding claim 40, Suzuki discloses the claim limitations of claim 1 above, however Suzuki does not disclose the tube and the fin are made of a polymeric material.
Alahyari teaches (Figures 1-3) a heat exchanger (heat exchanger 10), formed of a tube (one of tubes 14), a fin disposed about the tube (fin plates 12), an opening configured to receive the tube (an opening in plates 12 where tubes 14 extend through) wherein the tube (14) and the fin (20) are made of a polymeric material (tubes 14 and fins 12 are polymer per paragraph 0013).
It would have been obvious to one of ordinary skill in the art to have modified the heat exchanger of Suzuki to be made of polymer tubes and fins as taught by Alahyari doing so would provide a heat exchanger that is lighter than metallic heat exchangers as recognized by Alahyari (per paragraph 0002).

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 3/31/2021, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki (JP 59-137793). Where Suzuki teaches the newly added limitations of louvers oriented along two different axes extending at an oblique angle to one another and a fin that is planar from the flanges accommodating the tubes to the louvers as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763